UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT

                      _____________________

                           No. 95-10099
                         Summary Calendar
                      _____________________

                    UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                       ERIC NELSON BERTRAM,

                                                Defendant-Appellant.

_________________________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
                            (2:86-CR-36)
_________________________________________________________________
                          (July 10, 1995)

Before JONES, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:1


     Eric Nelson Bertram, pro se, appeals from the denial of his


Fed. R. Civ. P. 60(b) motion for relief from a judgment denying


post-conviction relief under 28 U.S.C. § 2255.    We AFFIRM.


                                I.


     Bertram was convicted in 1987, for possession of a destructive


      1
       Local Rule 47.5.1 provides: "The publication of opinions
that have no precedential value and merely decide particular cases
on the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that rule, the court has determined that this opinion
should not be published.
device which was not registered to him, making a firearm, and


committing two felony offenses while on release from custody.2              [2


R 144]        He was sentenced, inter alia, to concurrent terms of five


and ten years, respectively, for the possession and manufacturing


convictions, and a consecutive ten-year term for the commission of


felonies while on release from custody.            [2 R 147]        Our court


affirmed the convictions on direct appeal.3              United States v.


Bertram, No. 87-1236 (5th Cir. Sept. 15, 1987) (unpublished).               [2


R, unnumbered pages in front of volume]


      In April 1988, Bertram moved under Fed. R. Crim. P. 35 to


          2
              While on parole for a conviction for being a felon in

possession of a firearm, and while free on bond on a multi-count

indictment charging credit card fraud, Bertram was convicted for

making a pipe bomb and using it to bomb the car of a woman who had

refused to date him.       [1 R 21]
      3
      On direct appeal, Bertram raised issues regarding the denial

of a severance, delay in giving a limiting instruction, exclusion

of   testimony,      improper   impeachment,   denial   of    a   continuance,

disparagement at the sentencing hearing, and lack of notice prior

to the imposition of an order of restitution.                [2 R, unnumbered

pages at front of volume]

                                      - 2 -
reduce or correct his sentence, asserting that the district court


failed to give notice that it was considering the imposition of


restitution.     [3 R 1]   The district court denied the motion, [3 R


2] and our court affirmed.       United States v. Bertram, No. 88-1310


(5th Cir. Nov. 10, 1988) (unpublished).              [3 R, unnumbered pages in


front of volume]


      Bertram filed another motion to correct his sentence in


December 1988, challenging the constitutionality of the imposition


of $50 special assessments.       [4 R 1]     The district court denied the


motion, [4 R 2] and our court affirmed.              United States v. Bertram,


No.   89-1018    (5th   Cir.   Nov.    2,    1989)    (unpublished).       [4   R,


unnumbered pages in front of volume]


      In March 1990, Bertram filed a motion to vacate his sentence


under 28 U.S.C. § 2255, asserting, inter alia, that he was denied


the right to testify at trial.              [5 R 1-12]     The district court


denied relief.     [5 R 13-14]    Our court vacated and remanded for a


statement of reasons supporting the denial of relief.                      United


States   v.     Bertram,   No.   90-1355      (5th     Cir.   Oct.   16,   1990)

                                      - 3 -
(unpublished).       On remand, the district court, without conducting


an evidentiary hearing, entered a detailed order denying Bertram's


§   2255   motion.        [6   R   1-18]     With   respect   to   his   claim    of


deprivation of the right to testify, the district court found that


Bertram did not offer to testify and held that he had waived any


right to complain that he was denied that right.                   [6 R 12]      Our


court affirmed       in    March    1993,    holding,   inter    alia,   that    the


district court's analysis adequately disposed of Bertram's claim of


deprivation of the right to testify.             United States v. Bertram, No.


92-1428 (5th Cir. Mar. 1, 1993 (unpublished).                   [7 R, unnumbered


pages at front of volume, pp. 5-6]


      In June 1994, Bertram moved for reconsideration or relief from


judgment pursuant to Fed. R. Civ. P. 60(b)(6), urging the district


court to revisit his claim of deprivation of the right to testify.


[1 R 1-8]      The district court held that the issue was decided


adversely to Bertram in the dismissal of his § 2255 motion, and


that he could not relitigate it.             [1 R 20-24]


                                           II.

                                       - 4 -
     "[D]enial of a 60(b)(6) motion is reviewed only for abuse of


discretion". Travelers Ins. Co. v. Liljeberg Enterprises, Inc., 38


F.3d 1404, 1408 (5th Cir. 1994).                "Therefore, `[i]t is not enough


that the granting of relief might have been permissible, or even


warranted--denial must have been so unwarranted as to constitute an


abuse of discretion.'" Id. (quoting Seven Elves, Inc. v. Eskenazi,


635 F.2d 396, 402 (5th Cir. 1981)).


     Bertram      contends        that    new     law     has    established        that    a


defendant's      silence     at     trial       is   insufficient        to   support       a


conclusion that the defendant voluntarily and intelligently waived


his right to testify.         In support, he relies on United States v.


Teague, 953 F.2d 1525 (11th Cir.) (en banc) (holding "that a


criminal   defendant       has     a    fundamental       constitutional           right   to


testify    on   his    behalf,         that   this    right      is    personal     to     the


defendant,      and   that   the        right    cannot     be    waived      by    defense


counsel"), cert. denied, ___ U.S. ___, 113 S. Ct. 127 (1992).


     Bertram's        contention        borders      on   being       frivolous.         Even


assuming that Teague supports Bertram's position that the record

                                          - 5 -
must affirmatively reflect a defendant's waiver of the right to


testify -- which it does not -- it was decided in February 1992,


more than two months before Bertram appealed the judgment denying


his § 2255 motion in May 1992.       [7 R 6]      There is no reason why


Bertram could not have brought Teague to our court's attention


prior to its affirmance of the denial of § 2255 relief in March


1993.   It   is   well-settled    that    "a   Rule   60   motion   is   not   a


substitute for an appeal from the underlying judgment". Travelers,


38 F.3d at 1408.


                                   III.


     For the foregoing reasons, the judgment is


                                 AFFIRMED.




                                  - 6 -